Citation Nr: 1547338	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and dysthymic disorder.  

(The issue of whether the adjustment of disability pension for the period from March 2008 to September 2014 was valid, thereby creating an overpayment in the amount of $22,036.00, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) RO in Fort Harrison, Montana.

The Veteran presented testimony at a hearing before the undersigned in June 2015.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

First, review of the record and the Veteran's June 2015 hearing testimony shows that he has been granted Social Security Administration (SSA) disability benefits.  The record does not show that SSA records have been sought.  Any related medical records existing are constructively of record, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, review of the record suggests that the medical evidence is incomplete as to the claimed psychiatric disability.  Specifically, in addition to ongoing VA treatment, the Veteran has been in receipt of non-VA treatment from South Central Montana Mental Health Center (SCMMHC).  Such records are likely to contain pertinent information, and must be secured.

Finally, although the Veteran underwent VA PTSD examination in January 2014 (with August 2014 addendum), inasmuch as records from SSA and SCMMHC have not been obtained, the opinions provided by the examiner were based on an incomplete record and are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, an addendum to the VA examination report must be obtained to address that evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record any (and all) medical records considered in connection with the Veteran's claim for SSA disability benefits (and a copy of any SSA determination in the matter).  If no such records exist, it should be so noted in the record (with explanation) and the Veteran should be so advised.

2.  The AOJ should ask the Veteran to identify any (and all) providers of psychiatric evaluations or treatment he has received and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment, to specifically include the SCMMHC.  The AOJ must secure the records from all providers identified; and specifically updated records of all VA mental health treatment the Veteran has received.

3.  Thereafter, refer the case to the VA examiner who conducted the VA examination in January 2014.  The examiner should review all evidence added to the claims file since that examination, to include the transcript of the hearing testimony.  The examiner should then provide an opinion as to whether any of the additional evidence changes the opinions which were previously provided in the 2014 examination report regarding whether any current psychiatric disorder is related to service.  

4.  Then re-adjudicate the Veteran's claim.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

